Citation Nr: 0707024	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite to the hands.

2.  Entitlement to service connection for residuals of 
frostbite to the feet.

3.  Entitlement to service connection for arthritis as a 
residual of a cold weather injury. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran requested a Travel Board hearing in his May 2005 
substantive appeal.  However, he failed to report for the 
hearing scheduled in December 2005.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R.  
§ 20.704(d) (2006).


FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis for 
residuals of frostbite to the feet and hands.  

2.  The veteran's currently diagnosed arthritis has not been 
associated with his military service from September 1965 to 
August 1968, to include frostbite exposure or a cold weather 
injury during service. 


CONCLUSIONS OF LAW

1.  Service connection for residuals of frostbite to both 
hands is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Service connection for residuals of frostbite to both 
feet is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Service connection for arthritis as a residual of a cold 
weather injury is not established.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

The veteran contends that he has residuals of frostbite to 
both feet and both hands, including arthritis generally as 
the result of frostbite during service in 1966.  He asserts 
that the pain occurs mostly at night, and mainly during the 
winter months.  

Service medical records (SMRs) are negative as to any 
treatment for frostbite during service; however, the veteran 
indicated in an August 2004 statement that he was treated for 
frostbite in 1966 during service in Colorado.  Importantly, 
his August 1968 separation examination showed no evidence of 
arthritis or any residuals of frostbite.  

For purposes of this decision, resolving doubt in the 
veteran's favor, the Board will assume that he was treated 
for frostbite to the feet and hands in service sometime in 
1966.   

Nonetheless, even assuming in-service treatment for frostbite 
in 1966, there is no medical evidence of a current disability 
to the hands and feet associated with a cold injury during 
service.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.   A VA clinical note and nurse note both dated in April 
2004 disclose the veteran's complaints regarding painful 
hands in the morning.  However, there is no diagnosis that 
links this pain to residuals of frostbite.  In addition, the 
claims folder is negative for any medical evidence recording 
complaints, treatment, or a diagnosis regarding any bilateral 
foot pain.  Thus, absent evidence of a current diagnosis of 
residuals of frostbite or a cold weather injury to the feet 
and hands, service connection is denied.  

With regard to his arthritis claim, as noted above, SMRS are 
silent as to any arthritis.  Although a VA physician upon 
examination diagnosed the veteran with osteoarthritis in 
April 2004 due to his painful hands and left shoulder, there 
is no medical evidence associating it with a cold weather 
injury, frostbite, or service.  In fact, his painful left 
shoulder is associated with work.  These reports, overall, 
are found to provide evidence against these claims.

In addition, the first medical evidence of any complaint 
concerning arthritis or pain to the hands and feet is in 
April 2004, approximately 36 years after discharge from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  As 
such, there is no basis to presume the in-service incurrence 
of any arthritis as chronic disease.  See 38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1137; 38 C.F.R. § 3.307(a)(3); see 38 
C.F.R. § 3.309(a).  Finally, there is no medical opinion that 
links arthritis to service.  

The Board must find that the post-service record, as a whole, 
indicating arthritis  that began many years after service, 
provides more evidence against this claim. 

The veteran's personal belief that his current arthritis and 
hand pain is related to frostbite during service is not 
competent evidence needed to establish service connection. 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Accordingly, even assuming in-service treatment for frostbite 
in 1966, the Board finds that the preponderance of the 
evidence is against service connection for residuals of 
frostbite to the hands and feet and arthritis.  38 U.S.C.A. § 
5107(b).  There is simply no medical evidence in the record 
for many years to suggest that the current alleged disorders 
have any association with service, and an absence of medical 
treatment for many years, indicating that the disorders have 
no association with service.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in August 2004, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the final fourth element of notice, the August 
2004 letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claims.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The Board observes that the RO issued the August 2004 VCAA 
notice letter prior to the December 2004 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
The Board finds that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, such that there is no prejudice to the veteran.  
Bernard v. Brown,  4 Vet. App. 384, 392-94 (1993).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect of VCAA notice that has prejudiced him in any way.  
The Board finds that any deficiency in the content of notice 
to the veteran is harmless error.    

The notification letter did not include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in failing to provide this notice.  Thus, the failure to 
provide this notice is harmless error.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have these disorders 
during service (or for decades after) and does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant these 
claims, and in fact provide evidence against these claims, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and VA outpatient treatment records.  There is 
no indication in the claims folder that the veteran 
identified and authorized VA to obtain any private records.  
The RO scheduled the veteran for a Travel Board hearing in 
December 2005, but the veteran failed to appear.  Overall, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


